Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,733,325. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 8 are mere broader version of claim 1 of patent 325’ and claims 12 and 16 are mere broader version of claim 11 of patent ‘325. There is no additional element in current claims that is not presented in the claims 1 and 11 of patent ‘325. Examiner recommends filing a terminal disclaimer. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites, “transforming the first field user-entered text…” Please correct this to, “converting the first field user-entered text…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli (US 20170317983 A1) in view of NPL: Font Style Transfer Using Neural Style Transfer and Unsupervised Cross-domain Transfer, hereinafter Narusawa, in view of NPL: Generative Adversarial Text to Image Synthesis, hereinafter Reed.


	In regards to claim 1, Kompalli teaches, A computer-implemented method comprising: (See abstract)
identifying, based on an automated analysis of a document, one or more fields of … text; separating each of the one or more fields of … text from the document; (See fig. 8B, paragraphs 71-72, the selected image document can be analyzed (e.g., by the processor 370 executing the word image identifier 326) to identify at least one text region within that image document and to further identify at least one word image contained in the at least one text region (i.e., to segment the text region into words) 
converting a first field of … text into an image …wherein the image comprises a graphical representation of the first field of … text to obfuscate the first field of … text in-transit to a second device; and transmitting, to the second device, the image and the document. (See paragraph 72, The, for each identified word image, the following can be performed (e.g., by the processor 370 executing the word image scrambler 327): randomly select one of the shuffling patterns (i.e., a selected shuffling pattern) from the set of shuffling patterns; resize the word image so that it has the same predetermined  scrambled image, wherein, as discussed above, the level of granularity of the grid ensures that the word in the scrambled word image is unrecognizable to the human eye… Finally, all word images in the selected image document can be replaced with corresponding scrambled images (created as described above)… thereby generating the obfuscated document… Additionally, once an obfuscated document 392 is generated, the obfuscated document 392 can be communicated to a computer server 400 along with a request for processing (e.g., by the network interface 360 of the computerized device 300 over the WAN 101) (820). By communicating such an obfuscated document 392 instead of the image document 391 to the server 400, the client-server image document processing system disclosed herein minimizes risks associated with potential hacking of communication channels used for communication between the client computerized device 300 and the server 400. Claimed “second device” is server 400 herein)
Kompalli teaches document image containing text, however, does not indicate that text is user generated or user-entered text
However, Narusawa further teaches, user-entered text (See abstract, fig. 6-9, page 2, 4, user strokes… the sand character dataset includes several English words and handwritten arts images)

Kompalli-Narusawa teaches, converting a first field of user-entered text into an image , however does not specifically teach, converting a first field of user-entered text into an image using a “neural network”,
However, Reed further teaches, converting a first field of user-entered text into an image using a “neural network”, (See abstract, fig. 6, and associated description)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli-Narusawa to further comprise method taught by Reed because replacing scrambled image to images generated by neural network allows easier reverse tracking of text from images, as well as usage of GAN are unsupervised, so no labelled data is required to train them. 

In regards to claim 2, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1, comprising: encrypting, prior to the transmitting the image and the document, the image using an encryption key and an encryption algorithm; and transmitting, to the second device, the encrypted image and the document. (See Kompalli paragraph 72, The, for each identified word image, the following can be performed (e.g., by the processor 370 executing the word image 

In regards to claim 3, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1, wherein the automated analysis of the document comprises image segmentation to identify the one or more fields of user-entered text. (See Kompalli paragraph 72, A selected one of the image documents 391 can then be processed (e.g., by the processor 370 of the computerized device 300 executing the various different instruction portions of image document processing module 325) in order to create an obfuscated document (i.e., a document that is rendered unclear, unintelligible, etc.) from the selected image document. Specifically, the selected image document can be analyzed (e.g., by the processor 370 executing the word image identifier 326) to identify at least one text region within that image document and to further identify at least one word image contained in the at least one text region (i.e., to segment the text region into words) (814). Techniques for analyzing an image document to identify text regions and to segment the text regions into words are well known in the art and, thus, the details of such techniques are omitted from this specification in order to allow the reader to focus on the salient aspects of the disclosed system)


In regards to claim 5, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1, wherein converting the first field of user-entered text into the image comprises an image-to-image transformation.  (See Kompalli paragraph 72, transformation of text images to scrambled image)

In regards to claim 6, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1, wherein converting the first field of user-entered text into the image comprises a text-to-image transformation. (See Reed abstract, fig. 6 and associated description)

In regards to claim 7, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1, wherein transforming the first field of user-entered text into the image comprises a font transformation. (See Narusawa abstract, figs. 6-9 and associated description)

	Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

	Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

	Claim 10 is similar in scope to claim 3+4, therefore, it is rejected under similar rationale as set forth above. Claim 10 requires selection of “at least one of”.

	Claim 11 is similar in scope to claim 5+6+7, therefore, it is rejected under similar rationale as set forth above.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kompalli (US 20170317983 A1) in view of NPL: Font Style Transfer Using Neural Style Transfer and Unsupervised Cross-domain Transfer, hereinafter Narusawa, in view of NPL: Generative Adversarial Text to Image Synthesis, hereinafter Reed, and further in view of Gupta et al. (US 20190272420 A1)

In regards to claim 4, Kompalli-Narusawa-Reed teaches the computer-implemented method of claim 1. Combined references does not specifically teach, wherein the automated analysis of the document comprises background subtraction to identify the one or more fields of user-entered text. 
However, Gupta further teaches, wherein the automated analysis of the document comprises background subtraction to identify the one or more fields of user-entered text.(See paragraph 32, The text detection module 104 is configured to perform a text localization so as to detect texts in the inspection sheet being processed… The text detection module 104 removes the unwanted information using background subtraction, which in turn is achieved by virtue of template matching. In this step, the text detection module 104 subtracts the template sheet identified as matching the inspection sheet, from the inspection sheet; leaving behind only the contents added by the user (for example, refer to the text and arrows in FIG. 11a), in the inspection sheet)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kompalli-Narusawa-Reed to further comprise method taught by Gupta because removing the contents from 


	Claim 10 is similar in scope to claim 3+4, therefore, it is rejected under similar rationale as set forth above. Claim 10 requires selection of “at least one of”.


Claims 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel (US 20090076960 A2) in view of NPL: Defeating Image Obfuscation with Deep Learning”, hereinafter Mcpherson

	In regards to claim 12, Hamel teaches, A computer-implemented method comprising: (See abstract)
receiving, by a second device and from a first device, an image and a document; (See paragraph 57-59, 85, CVSP computing unit 102 (see FIG.1) receives the digital image file that includes the signature received in step 307, the transaction data received in step 307 and the barcode generated in step 304; transaction document is received as a digital image file that includes the signature received in step 307, the transaction data received in step 307 and the barcode generated in step 304);
comparing the first field of user-entered text to previously registered user data to determine whether the first field of user-entered text and the previously registered user data match; and (See paragraph 166-172, 181, comparing, by the signature verification 
verifying, based on a determination that the first field of user-entered text matches the previously registered user data, the complete document. (See paragraph 166-172, 181, compares received signatures to one or more reference signatures from database 8120 to detect fraudulent health care claims.)
Hamel does not specifically teach, reconstructing, using a neural network, a first field of user-entered text from the image; creating a complete document by combining the first field of user-entered text and the received document; 18B&W Ref.: 009033.00197\US C1 Ref.: P4252-US-CON1
However, McPherson further teaches, reconstructing, using a neural network, a first field of user-entered text from the image; (Page 1, col 2, page 3, col 1, page 4, col 2, page 11, col 1, Normal-Public setting considers the case in which training is performed on normal training images in the database and testing is executed on public parts. The Public-Public setting trains the database using public parts of the training images; P3 uses interposition to transparently encrypt images when they are uploaded from clients, and transparently decrypt and reconstruct images on the recipient side; P3 must decrypt the secret part)
creating a complete document by combining the first field of user-entered text and the received document; 18B&W Ref.: 009033.00197\US (See page 3, col. 1-2, page 4, col. 2, the image can be reconstructed by combining the two parts; P3 must decrypt the secret part and reconstruct the original image by combining the public and secret parts)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the verification system of Hamel to 

In regards to claim 13, Hamel-McPherson teaches the computer-implemented method of claim 12, wherein the image comprises an encrypted image. (See McPherson fig. 2, page 4, col. 1-2)

In regards to claim 14, Hamel-McPherson teaches the computer-implemented method of claim 13, comprising: decrypting the encrypted image prior to reconstructing the first field of user-entered text.  (See McPherson page 4, col. 1-2)

In regards to claim 15, Hamel-McPherson teaches the computer-implemented method of claim 12, wherein reconstructing the first field of user-entered text from the image comprises at least one of: an image-to-image transformation; an image-to-text transformation; or a font transformation.(See McPherson page 3, col. 2, page 7, col. 2 – image to image transformation)

Claim 16 is similar in scope to claim 12, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 13, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 14, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 15, therefore, it is rejected under similar rationale as set forth above.


In regards to claim 21, Hamel-McPherson teaches the computing device of claim 16, wherein the first field of user-entered text comprises handwritten information. (See Hamel paragraphs 190-192, and 202)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel (US 20090076960 A2) in view of NPL: Defeating Image Obfuscation with Deep Learning”, hereinafter Mcpherson, and further in view of NPL: Generating Handwritten Chinese Characters using CycleGAN, hereinafter Chang. 


In regards to claim 20, Hamel-McPherson teaches the computing device of claim 16.
Hamel-McPherson does not specifically teach, wherein the neural network comprises at least one of: a generative adversarial network (GAN); a consistent adversarial network (CAN); a cyclic generative adversarial network (C-GAN); a deep convolutional GAN (DC-GAN); GAN interpolation (GAN-INT); GAN-CLS; or a cyclic-CAN (C-CAN). 
However, Chang further teaches, wherein the neural network comprises at least one of: a generative adversarial network (GAN); a consistent adversarial network (CAN); a cyclic generative adversarial network (C-GAN); a deep convolutional GAN (DC-GAN); GAN interpolation (GAN-INT); GAN-CLS; or a cyclic-CAN (C-CAN). (See page 2, col. 2 to page 3, col. 2, fig. 3, page 6, col. 2)
It would have been obvious to one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Hamel-McPherson to further comprise device taught by Chang because doing so would accurately reconstruct the data from the received image data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177